Guerry, J.
The defendant, according to the evidence introduced by the State, shot Rich Gleaton in the back without warning, inflicting severe wounds. The defendant in his statement admitted the shooting, but claimed that he shot because he thought Gleaton was going to shoot him. The evidence objected to and made the subject of special assignments of error was evidence introduced by the State to show motive of the defendant; and, conceding, but not deciding, that it was objectionable at the time it was offered, it became relevant by reason of other evidence and the statement of the defendant. Other testimony to the same effect was brought out without objection, and some of it was developed by defendant’s counsel. The evidence amply supports the verdict and the trial judge did not err in overruling the defendant’s motion for a new trial.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.